DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/3/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high voltage” in claim 9 is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Para [0035] of the specification recites “Usually, voltages between ±10 V and ±100 V are supplied to the transducers by means of high voltage transmitter TR”. For examination purposes the high voltage will be interpreted to be commensurate in scope with the specification including voltages in the range of ±10 V and ±100 V.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Call (US20140058266), and further in view of Randall (US20080110266).
Regarding Claim 1, Call discloses an ultrasonic apparatus for medical examination using ultrasonic waves (Abstract – “A multiple aperture ultrasound imaging system may be configured to store raw, un-beamformed echo data… Many unique diagnostic opportunities are made possible by such systems and methods”), comprising:
a computer device ([0119] – “In other embodiments, a personal computer may be configured with software and/or hardware to beamform and/or process the raw echo data without the use of a dedicated ultrasound imaging system”); and
 a movable transducer probe coupled to the computer device by a digital data interface ([0111] – “a user may view an ultrasound image on a display screen 130 of a control panel 100 while moving the probe relative to the body being imaged”, Fig.4 shows the probe 202 coupled to the remote system [computer] via a communications device through a wireless network), the movable transducer probe configured to be positioned on a body of a patient and including a transducer array of electroacoustic transducers for transmitting ultrasonic signals into the body and receiving as analog raw data ultrasonic echoes of the transmitted ultrasonic signals ([0058] – “FIG. 1 illustrates an embodiment of a three-array multiple aperture ultrasound imaging probe 10”, [0027] – “A method of ultrasound imaging is provided, comprising transmitting an ultrasound ping from at least one transmit element into a patient… receiving echoes corresponding to the ultrasound ping with at least one receive element”, [0108] – “receive transducer elements of the probe 202 may begin receiving echoes and generating corresponding analog signals”);
 wherein the [ultrasound data capture device] comprises an analog-to-digital converter (CON) which is configured to generate digital raw data in dependence on the received analog raw data ([0120] – “The ultrasound data capture device 260 of FIG. 4 may include a transmit controller 204, an AFE 212 and an ADC 214 as described above”, [0096] – “The ADC 214 may be configured to convert received analog signals into a series of digital data points at some predetermined sampling rate”),
wherein the digital raw data comprise measurement data sets for temporally consecutive measurement time intervals ([0120] – “In some embodiments, the communications device may be configured to stream raw echo data in real time to the remote system”, signals are digitized before being sent to the communications device as shown in Fig. 4), 
wherein a respective measurement data set comprises ultrasonic echoes from a tissue sector of the body, which result from a transmitting operation of one or more ultrasonic signals by at least one transducer in a transmitting mode, as samples for sampling instants of the respective measurement time interval for a plurality of receiving channels from, respectively, at least one transducer in a receiving mode ([0027] – “A method of ultrasound imaging is provided, comprising transmitting an ultrasound ping from at least one transmit element into a patient… receiving echoes corresponding to the ultrasound ping with at least one receive element, sampling the echoes at a plurality of sampling points to generate a digital record containing a signal magnitude and timestamp entry”),
wherein the CON of the movable transducer probe is directly coupled via a digital data interface to the computer device and the digital raw data is directly streamed to the computer device via the digital data interface (As shown in Fig. 4 the A/D Conv. [CON], element 214, is directly couple to a communications device 264 which communicates the data wirelessly to the remote system 262, the communications device and the data network together are interpreted as the digital data interface, Para [0120] – “FIG. 4 illustrates an embodiment of an ultrasound data capture & transmission device 260 that may be configured with minimal hardware components for communication of raw echo data to a remote imaging system 262 via a communications device 264 and a wired or wireless network 266”, the remote system comprises a processor, memory, and display therefore it is interpreted as a computer),
	As cited above Call discloses an ultrasound data capture device comprises an analog-to-digital converter as well as digital raw data streamed to the computer conversely Call does not teach wherein the probe comprises an analog-to-digital converter
	wherein the computer device comprises a raw data buffer memory in which the streamed digital raw data is buffered, 
wherein the buffered streamed digital raw data is as same as the digital raw data, and 
wherein the computer device is configured to carry out a respective digital beamforming for the buffered measurement data sets by time-delayed addition of samples, to determine image values for a plurality of tissue locations at different tissue depths and with several tissue locations for each tissue depth, thereby to obtain a reconstructed image of the tissue sector, to generate, based on the reconstructed images, an image stream of consecutive reconstructed images or of images calculated therefrom with a predetermined image refresh rate, and to supply it to a display which reproduces the image stream.
However, Randall discloses wherein the probe comprises an analog-to-digital converter (Fig. 1 of Randall shows A/DCs (218) within the probe (100))
	wherein the computer device comprises a raw data buffer memory in which the streamed digital raw data is buffered (Randall discloses an input buffer 312 within the main unit (130) and shows that the signals are streamed from the digital data interface (122, 310) to the input buffer, as disclosed above Call teaches digital raw data streamed to the computer/main unit therefore the data buffer memory within the computer in which data is buffered from the digital data interface of Randall can be added to the computer of Call to teach the limitation), 
wherein the buffered streamed digital raw data is as same as the digital raw data (As recited in the previous paragraph the memory buffer receiving input from the digital data interface of Randall can be added to the computer of Call to teach buffering of streamed digital raw data, as cited above the data from the A/D converter of Call is sent directly to the digital data interface to be streamed to the computer, therefore the input buffer of Randall being added to the computer of Call to receive data directly from the digital data interface (as disclosed by Randall) would result in the buffered streamed digital raw data being the same as the digital raw data), and 
wherein the computer device is configured to carry out a respective digital beamforming for the buffered measurement data sets by time-delayed addition of samples, to determine image values for a plurality of tissue locations at different tissue depths and with several tissue locations for each tissue depth, thereby to obtain a reconstructed image of the tissue sector, to generate, based on the reconstructed images, an image stream of consecutive reconstructed images or of images calculated therefrom with a predetermined image refresh rate, and to supply it to a display which reproduces the image stream (FIG. 2 elements 322 and 328, Para [0059] - “to facilitate forming an image on display 350...the incoming image data may be stored in input buffer 312...pixelformer 322 may be any combination of hardware and/or software that is capable of transforming raw image data received from the receive channels and the transmit events into a pixel-based image format...this function may include a beamformer that focuses samples along beam directions. The focused sample data may be converted to Cartesian format for display on display 350”, Para [0065], “image processor 328 may accept...detected tissue image data and then filter it temporally (i.e., frame to frame) and spatially to enhance image quality”, Para [0061], “to create an image representing a continuously updated flow velocity display (i.e., a time-varying spectrogram of the blood flow signal)”, Para [0064], “video interface 334 may be in communication with image processor 328 to display 350 by way of CPU 332”).
Randall is an analogous art considering it is in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Call to incorporate the data buffer before processing of Randall to achieve the same results. One would have motivation to combine because it’s a way to manage data before being transmitted to processing elements and allows data to be grouped and transmitted by frame by frame to the processing elements (Randall [0059] & [0328]).
Regarding Claim 2, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Conversely Call does not teach wherein the raw data buffer memory is arranged for the simultaneous buffering of a plurality of consecutive measurement data sets.
However Randall discloses wherein the raw data buffer memory is arranged for the simultaneous buffering of a plurality of consecutive measurement data sets (Para [0059] – “to facilitate forming an image on display 350...the incoming image data may be stored in input buffer 312...may be capable of storing up to approximately two frames of data...and may operate in a ping-pong fashion whereby a previously received frame of data is processed by pixelformer 322 while a new incoming frame is written to another page of memory in input buffer 312”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Call to incorporate the data buffer before processing of Randall to achieve the same results. One would have motivation to combine because it’s a way to manage data before being transmitted to processing elements and allows data to be grouped and transmitted by frame by frame to the processing elements (Randall [0059] & [0328]).
Regarding Claim 4, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Call further discloses wherein the computer device is configured such that the images of the image stream are each calculated as an averaging of a plurality of consecutive reconstructed images (Para [0098] – “The image processor may perform one or more conditioning or information overlay operations on the still and/or moving images prior to actual display or storage—for example, mean or Gaussian filtering, unsharp masking or edge detection, median or salt-and-pepper filtering, multiple-frame averaging (also referred to as persistence averaging in the art), data annotations, etc.”, the image generation subsystem 230 is interpreted as the image processor which is within the main unit [computer]).
Regarding Claim 6, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Conversely Call does not teach wherein the computer device is configured to determine digital control data based on which the operation of the transducers of the transducer array for transmitting ultrasonic signals and for receiving ultrasonic echoes is determined for the consecutive measurement time intervals,
wherein the computer device comprises a control data buffer memory in which the digital control data are buffered, and 
wherein the movable transducer probe is configured to read the digital control data via the digital data interface or an additional digital data interface between the movable transducer probe and the computer device and, based on these read-out control data, to control the transducers of the transducer array.
However, Randall discloses wherein the computer device is configured to determine digital control data based on which the operation of the transducers of the transducer array for transmitting ultrasonic signals and for receiving ultrasonic echoes is determined for the consecutive measurement time intervals (Para [0049] – “In addition to image data transfer, control information may be transferred between probe 100 and main unit 130. Such control data may be transferred over the same communication link, such as wireless interface 120 and/or wired interface 122, or some other communication link. Control commands may be communicated between main unit 130 and probe 100 (and/or some other devices). Such control commands may serve various purposes, including for example, instructing a mode of operation and/or various imaging parameters such as maximum imaging depth, sampling rate, element multiplexing configuration, etc.”, Para [0057] – “Data/control arbiter 310 may also receive control information from CPU 332, and may transfer the control information to probe 100 via wireless interface 120 and/or wired interface 122.”), 
wherein the computer device comprises a control data buffer memory in which the digital control data are buffered (Para [0056] – “Control information is managed and, in many cases, generated by Central Processing Unit (CPU) controller 332”), and 
wherein the movable transducer probe is configured to read the digital control data via the digital data interface or an additional digital data interface between the movable transducer probe and the computer device and, based on these read-out control data, to control the transducers of the transducer array (Para [0057] – “Data/control arbiter 310 may also receive control information from CPU 332, and may transfer the control information to probe 100 via wireless interface 120 and/or wired interface 122.”, Para [0051] – “In addition, data/control arbiter 228 may accept control commands from main unit 130 (and/or another device) and respond by appropriate programming of probe 100 circuitry, memory-based tables, registers, etc.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Call to incorporate the control data of Randall to achieve the same results. One would have motivation to combine because it would mean the electronics needed to produce the control data would not have to be placed within the probe and therefore the probe could be produced to be smaller (Randall [0059] & [0328]).
Regarding Claim 7, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Call further discloses wherein the digital data interface comprises a wired data interface and/or a wireless data interface (Para [0102] – “communication electronics for transmitting raw digital ultrasound data to an external device over a wired or wireless network”).
Regarding Claim 9, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Conversely Call does not teach wherein the movable transducer probe further comprises a high voltage transmitter for generating high voltage signals which are supplied via a switch array of transmit-receive switches to the transducer array for generating ultrasonic waves by one or more transducers in transmitting mode, and
wherein the transducers of the transducer array can be switched by the switch array into the transmitting mode or the receiving mode.
However, Randall discloses wherein the movable transducer probe further comprises a high voltage transmitter for generating high voltage signals which are supplied via a switch array of transmit-receive switches to the transducer array for generating ultrasonic waves by one or more transducers in transmitting mode (FIG. 1, Para [0038] - “transducer 102 represents any number of transducer elements that may be present in probe 100. Electroacoustic ultrasound transducer types...transducer 102 elements may be comprised of individual transmitter and receiver elements...transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be a part of preamp 206 in FIG. 1) during the transmit event”, Para [0040] - “An example unipolar transmitter channel circuit may include, for example, a transistor functioning as a high-voltage switch followed by a capacitor. The capacitor may be charged to a high voltage (e.g., 100V)”), and 
wherein the transducers of the transducer array can be switched by the switch array into the transmitting mode or the receiving mode (Para [0038] – “For example, transmitter 204 includes one or more transmitters that drive each of the transducer elements represented by transducer 102, as well as transmit and/or receive switch circuitry that isolates transmitter 204 from a receiver channel (which may be part of preamp 206 in FIG. 1) during the transmit event”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Call to incorporate the switch array of Randall to achieve the same results. One would have motivation to combine because it would allow for the same elements of an aperture to be used in both transmit and receive.
Regarding Claim 10, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Call further discloses wherein the movable transducer probe further comprises a preamplifier configured to amplify the analog raw data before supplying it to the CON ([0100] – “For example, an AFE 212 may include amplifiers such as a low noise amplifier (LNA), a variable gain amplifier (VGA)… In some embodiments, an AFE device 212 may be configured to begin passing an analog signal to an ADC 214”).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Call (US20140058266) and Randall (US2008110266 A1) as applied to claim 2 above, and further in view of Kamiyama (US6290648).
Regarding Claim 3, Call and Randall disclose all the elements of the claimed invention as cited in claims 1 and 2.
Conversely Call does not teach wherein the computer device is configured to determine respective reconstructed images in parallel for several of the plurality of buffered measurement data sets.
However, Randall discloses wherein the computer device is configured to determine respective reconstructed images […] for several of the plurality of buffered measurement data sets (Para [0059] – “input buffer 312 may be capable of storing up to approximately two frames of data, for example, and may operate in a “ping-pong” fashion whereby a previously received frame of data is processed by pixelformer 322 while a new incoming frame is written to another page of memory in input buffer 312. Pixelformer 322 may be any combination of hardware and/or software that is capable of transforming raw image data received from the receive channels and the transmit events (e.g., from probe 100) into a pixel-based image format. This may be performed, in just one example, by coherently combining data from various transmit and receive elements, or groups of elements, to form an image focused optimally at each pixel”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Call to incorporate the reconstructed images of buffered measurement data sets of Randall to achieve the same results. One would have motivation to combine because data is being transmitted from the buffer frame by frame therefore the images can be produced in real time frame by frame.
Conversely Call and Randall do not teach determine respective reconstructed images in parallel for several of the plurality of buffered measurement data sets.
However, Kamiyama discloses determine respective reconstructed images in parallel for several of the plurality of buffered measurement data sets (Col. 8, lines 4-9, “a memory composition unit 6 matches the image quality (e.g., resolution and luminance level) of the tomographic image data reconstructed by the internal data digital scan converter 33 with that of the real- time tomographic image data, and synthesizes the two image data parallel in one frame. A display 7 displays this image”).
Kamiyama is an analogous art considering it is in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Call to incorporate the reconstruction in parallel of Kamiyama to achieve the same results. One would have motivation to combine to ensure for faster determination of the reconstructed images, thus allowing for a higher image refresh rate and a more cohesive image stream for smooth viewing with the human eye.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Call (US 20140058266 A1) and Randall (US2008110266 A1) as applied to claim 1 above, and further in view of Kim (US 20170128040 A1).
Regarding Claim 5, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Call further discloses a predetermined image refresh rate (Para [0110] - “images may be beamformed, processed and displayed substantially in real-time with minimal latency”)
Conversely Call does not teach wherein the predetermined image refresh rate is 50 Hz or more.
However, Kim discloses wherein the predetermined image refresh rate is 50 Hz or more (Para [0116] - “the display 140 of the ultrasound imaging apparatus 100 has a preset frame rate. For example, if the preset frame rate is 60 Hz, the ultrasound imaging apparatus 100 may arrange the first and second color Doppler mode images Cl1 and Cl2 by setting an interval on the time axis between the first and second color Doppler images Cl1 and Cl2 to 60 Hz”).
Kim is an analogous art considering it is in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system of Call to incorporate the refresh rate of Kim to achieve the same results. One would have motivation to combine because “since it is possible to display motion of a fast moving object such as the heart wall as well as blood flow at a high frame rate for easier observation, this high frame rate imaging is also advantageous in a tissue Doppler image mode” (Kim Para [0079]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Call (US20140058266) and Randall (US2008110266), as applied to claim 1 above, and further in view of Hayes (US20160270763).
Regarding Claim 8, Call and Randall disclose all the elements of the claimed invention as cited in claim 1.
Conversely Call does not teach wherein the digital data interface comprises a PCI Express interface.
However, Hayes discloses wherein the digital data interface comprises a PCI Express interface (Para [0046] - “the control unit including a processing unit (e.g., FPGA and/or ARM processor) in communication with a master clock and multiple interfaces including a PCI express interface”).
Hayes is an analogous art considering it is in the field of an ultrasound apparatus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Call to incorporate the interface of Hayes to achieve the same results. One would have motivation to combine because it “provides direct memory access to the host computer 130 from the TREM 110 as well as direct memory access from the TREM 100 to the host computer 130.” (Hayes - Para [0041]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
	/JASON M IP/                                                                                    Primary Examiner, Art Unit 3793